                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                               4:97CR3019

      vs.
                                                                ORDER
TIMOTHY C. WASHINGTON,

                    Defendants.


      Defendant has moved for appointment of counsel, (Filing No. 319), and Defense
counsel has moved to withdraw due to a conflict of interest. (Filing No. 322). Defendant
is eligible for appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C.
§3006A, and the Amended Criminal Justice Act Plan for the District of Nebraska.


         IT IS ORDERED:

         1)     Defense counsel's motion to appoint new counsel, (Filing No. 322), is
                granted. David Stickman is hereby withdrawn as counsel, and he shall
                promptly notify Defendant of the entry of this order.

         2)     The clerk shall delete David Stickman from any future ECF
                notifications herein.

         3)     The clerk shall forward this memorandum and order to the Federal
                Public Defender.

         4)     The Federal Public Defender shall forthwith provide the court with a
                draft appointment order (CJA Form 20) bearing the name and other
                identifying information of the CJA Panel attorney identified in
                accordance with the Criminal Justice Act Plan for this district. .

         5)     The newly appointed counsel shall promptly file an entry of
                appearance on behalf of Defendant.

         March 5, 2019.                        BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
Dated this 5th day of March, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     2
